Citation Nr: 1203953	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-15 349	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for degenerative disc disease of the lumbar spine with disc bulge and back strain from November 17, 2005 to December 14, 2010.

2.  What evaluation is warranted for degenerative disc disease of the lumbar spine with disc bulge and back strain from December 15, 2010.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran had active duty for training from May 20 to October 30, 1981; unverified active duty for training from February 23 to March 9, 2002; and active duty from May 23 to November 16, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as an October 2011 decision by the Appeals Management Center (AMC) in Washington, D.C.

This case was previously before the Board in November 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  From November 17, 2005 to December 14, 2010, the Veteran's degenerative disc disease of the lumbar spine with disc bulge and back strain was not characterized by evidence of either forward lumbar flexion less than 61 degrees, a combined range of motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes.

2.  Since December 15, 2010, the Veteran's degenerative disc disease of the lumbar spine with disc bulge and back strain has been characterized by forward flexion of the lumbar spine to 10 degrees accompanied by pain, but not by evidence of either favorable or unfavorable ankylosis or incapacitating episodes.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with disc bulge and back strain during the period from November 17, 2005 to December 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

2.  Since December 15, 2010, the Veteran's degenerative disc disease of the lumbar spine with disc bulge and back strain has not met the criteria for an evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2006 and November 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.



Increased Ratings

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, service treatment records, VA and private treatment records, and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case claims entitlement to an increased evaluation for degenerative disc disease of the lumbar spine with disc bulge and back strain.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 10 percent and 40 percent schedular evaluations now assigned for the periods in question.  

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of November 2006, the RO granted service connection and a 10 percent evaluation for degenerative disc disease of the lumbar spine with disc bulge and back strain, effective from November 17, 2005, the date following the Veteran's discharge from service.  The Veteran voiced his disagreement with the assignment of that 10 percent evaluation.  In an October 2011 rating decision VA granted a 40 percent evaluation for the disorder, effective from December 15, 2010, the date of a VA orthopedic examination.  The current appeal ensued.

In a Statement of Medical Examination and Duty Status dated March 6, 2002, it was noted that, the previous day, while participating in physical training during active duty for training, the Veteran suffered the acute onset of right lower back pain, which continued through the night and was still present in the morning.

In a VA outpatient treatment record dated that same day, it was noted that the Veteran had developed the acute onset of right lower back pain the previous day while lifting weights.  The Veteran's pain was reportedly localized to the right lower back area, with some evidence of muscle spasms.  When questioned, the Veteran denied any leg pain, numbness, or weakness.  Similarly denied was any prior history of back problems.  On physical examination, the Veteran moved stiffly, and pointed to the right lower paravertebral muscles as the location of his pain.  There was some evidence of spasm, though with no spine tenderness on palpation.  Deep tendon reflexes were intact, and tests of straight leg raising were negative.  The clinical assessment was an acute lumbosacral strain.

A service clinical record dated in early July 2005 reveals that the Veteran was seen for low back pain which was somewhat worse when running.  At the time of evaluation, the Veteran gave a history of degenerative disc disease.  Further noted was that the Veteran was currently on active guard duty, based out of Camp Dodge.  On physical examination, there was some evidence of palpable paravertebral muscle tenderness and spasm in the lumbosacral spine.  Notably, flexion at the waist was full.  The clinical assessment was low back pain with a history of degenerative disc disease, per the Veteran.

During the course of private outpatient treatment in early June 2006, the Veteran gave a history of back discomfort which reportedly became somewhat worse following guard duty in the National Guard.  When questioned, the Veteran denied any radicular discomfort.  However, he did bring with him a report of magnetic resonance imaging of the lumbar spine showing degenerative disc disease with broad-based disc bulges in the area at L4-5 and L5-S1, accompanied by some proximal foraminal narrowing at those levels.  On physical examination, tests of straight leg raising were negative, as were tests of popliteal compression.  Motor function was within normal limits, and sensory examination was intact to pinprick, light touch, and joint position sense.  The clinical impression was two level lumbar degenerative disease, without evidence of radiculopathy or spinal stenosis.

In mid-June, 2006, a VA general medical examination was accomplished.  At the time of that examination, the Veteran described pain in his back referring to the right lower area.  According to the Veteran, his back pain very rarely extended or radiated to the right lateral thigh.  Nor did he experience other symptoms related to his back.  Reportedly, the Veteran had previously worked as a heavy equipment mechanic, and currently worked as a civilian textile plant supervisor.  When questioned, the Veteran denied any significant limitations, with the exception that he often required frequent rest periods following prolonged standing as the result of back pain.  The Veteran indicated that he was independent in the activities of daily living, and had undergone no surgery or hospitalizations while on active duty.

On physical examination, the Veteran's spinal curvature was normal, with a normal posture, and no evidence of palpable spasm or tenderness to palpation.  The Veteran showed forward flexion to 64 degrees actively, with no change passively.  Pain was noted following repetition at approximately 60 degrees.  Forward flexion on repetition was to 63 degrees.  Extension was to 14 degrees actively and passively without pain, with no change on repetition.  Left lateral and right lateral flexion and rotation were to 20 degrees actively and passively without pain, with no change on repetition.  Neurological evaluation showed intact sensation to both sharp and light touch, with intact deep tendon reflexes in both the upper and lower extremities.  Vibratory sensation and position sense were intact.  Heel-toe movement was within normal limits, and the Romberg test was negative.  Radiographic studies of the Veteran's lumbosacral spine showed only very mild degenerative changes, with some joint space narrowing at the level of the 5th lumbar vertebra and 1st sacral segment.  The pertinent diagnoses were lumbosacral strain, with pain being the primary limiting factor, and degenerative disc disease.

A private outpatient treatment record dated in early June 2007 reveals that the Veteran was seen at that time for continuing back pain.  When questioned, the Veteran reported problems with stiffness in his lower back, primarily on the left side, which was somewhat worse in certain positions, in particular, when he changed from sitting to standing.  The Veteran denied any problems with numbness, tingling, and bowel or bladder incontinence.  On physical examination, tests of straight leg raising were negative bilaterally.  Range of motion of the Veteran's spine were described as full, though with increased pain on extension and lateral bending to the right, and rotation to the left.  There was some tenderness on palpation of the paraspinatal musculature in the lumbar region, though with no point tenderness on palpation of the spinous processes.  

At a December 2010 VA orthopedic examination it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran denied undergoing back surgery, however, he did wear a brace which reportedly "helped him."  The Veteran denied any bowel or bladder incontinence, and similarly denied any incapacitating episodes.  According to the Veteran, his pain radiated down his left lower extremity to his foot on an intermittent basis, with no known precipitating or alleviating factors.  While the Veteran reported some problem with bilateral lower extremity weakness, he denied any right lower extremity radiation.  According to the Veteran, he had utilized a cane on an "as needed" basis for the past two years, and took medication, which helped him without any side effects.  The Veteran reported that he could walk and stand for five to ten minutes, though walking and standing beyond five to ten minutes, as well as bending and stooping, made his symptoms worse.  When questioned, the Veteran reported severe flare ups occurring approximately two to three times per week, lasting for three to four days.  According to the Veteran, during flare ups he lost approximately 95 to 98 percent of his range of motion.  Currently, the Veteran had a "desk job" at a textile plant, and estimated that he had missed approximately two weeks as a result of back pain over the course of the past year.

On physical examination, range of motion measurements showed flexion, extension, and bilateral bending from 0 to 10 degrees.  The Veteran was able to rotate to both sides from 0 to 15 degrees, though with pain at the end range of bending, and at the end ranges of flexion and extension.  Some pain and stiffness were noted at the end range of rotation to both sides.  According to the examiner, the Veteran experienced no change with repetition.  There was right lower paraspinal tenderness, though with no objective signs of spasm or deformity.  Lower extremity strength was grade 5+ bilaterally, with back pain on all maneuvers.  Sensation was intact to light touch bilaterally.  Deep tendon reflexes were grade 2+ at the knees and 1+ at the ankles.  The Veteran's toes were downgoing, and toe proprioception was intact.  At the time of examination, tests of straight leg raising were negative bilaterally.  Additionally noted was that the Veteran ambulated with a slow gait.

Pursuant to applicable law and regulation, the general rating formula for diseases and injuries of the spine is for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  In that regard, the 10 percent evaluation in effect from November 17, 2005 to December 14, 2010 contemplates the presence of forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with a loss of 50 percent or more of height.  

A 10 percent evaluation is, similarly, in order for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 month period, with an incapacitating episode defined as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Codes 5237, 5242, 5243.

In contrast, a 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation requires demonstrated evidence of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; with a 50 percent evaluation requiring demonstrated evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.17a, Codes 5237, 5242, 5243.

As is clear from the rating criteria, during the period from November 17, 2005 to December 14, 2010, no more than a 10 percent evaluation was warranted for the Veteran's service-connected lumbar disorder.  At no time during that period did the Veteran exhibit forward flexion of the thoracolumbar spine less than 61 degrees, or a combined range of thoracolumbar motion less than 121 degrees.  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait, or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, and as noted above, as of the time of a VA general medical examination in June 2006, the Veteran exhibited forward flexion of 64 degrees actively, in conjunction with extension to 14 degrees, left and right lateroflexion to 20 degrees, and left and right rotation to 20 degrees.  

It was not until the VA orthopedic examination on December 15, 2010 that the Veteran's range of motion decreased to the point where a 40 percent evaluation was in order.  As noted above, at the time of that examination, forward flexion and extension had decreased to 10 degrees.  Bending to the right was to 10 degrees, while bending to the left was to 15 degrees, with rotation from 0 to 15 degrees to both sides.  While the December 2010 findings support a 40 percent rating, at no time during the course of the Veteran's appeal has he exhibited the unfavorable ankylosis of the entire thoracolumbar spine sufficient to warrant the assignment of a 50 percent evaluation.  There is no evidence that, at any time during the Veteran's appeal, he has experienced incapacitating episodes related to his service-connected low back disorder.  Again, an incapacitating episode is defined by regulation as a disability requiring physician prescribed bed rest.

Under the circumstances, the 10 percent evaluation in effect for the Veteran's service-connected degenerative disc disease of the lumbar spine with disc bulge and back strain during the period from November 17, 2005 to December 14, 2010 is appropriate, and an increased rating is not warranted.  Similarly appropriate is the current 40 percent evaluation in effect from December 15, 2010 for that same disability.  Accordingly, the Veteran's claim for an increased evaluation must be denied.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with disc bulge and back strain during the period from November 17, 2005 to December 14, 2010 is denied.

An evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine with disc bulge and back strain from December 15, 2010 is denied.


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


